Title: From Thomas Jefferson to John Coalter, 8 May 1807
From: Jefferson, Thomas
To: Coalter, John


                        
                            Dear Sir
                            
                            Monticello May 8. 07.
                        
                        Having a considerable debt to pay to mr Higginbotham of Milton, it becomes necessary for me to call in all my
                            resources. mr Clarke cannot I think consider a requisition of what he owes me as unreasonable after the delay with which
                            he has been indulged. I must therefore pray you to close that matter by collecting this judgment with as little delay as
                            practicable, & remitting it to mr Higginbotham, from whom any directions which may be given will be as from myself.   I
                            must ask the favor of you also to settle another old affair for me with mr McDowell. the inclosed paper will fully
                            apprise you of it’s nature and situation. it is impossible that mr McDowell should not have sold the whole of the nails
                            by this time, which is the more to be believed as he has not returned them according to his undertaking. indeed,
                            independant of the nails unsold at the date of his letter inclosed (which were a part of the 8. pennies only) there would
                            be a balance of near £50. besides interest. altho’ it would be extremely convenient to me to have this money also paid to
                            mr Higginbotham, yet I will not incommode mr McDowell with a sudden call. if therefore he will give his note for the
                            balance paiable in a twelve month that time may be given. your assistance in bringing this matter to a footing of
                            certainty will much oblige me. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    